 
Exhibit 10.3
 
 


ONEOK, INC.
 
2005 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 
As Amended and Restated December 18, 2008
 


 

 
 

--------------------------------------------------------------------------------

 

ONEOK, INC.
2005 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated December 18, 2008
 
Table of Contents
 
Page
 
PURPOSE
1
PART A.
EXCESS RETIREMENT BENEFITS
2
ARTICLE I.     PURPOSE AND SCOPE OF PART A
3
1.1
Part A; Excess Retirement Benefits
3
1.2
Separate Benefits
3
1.3
Deferral of Compensation
3
ARTICLE II.     ELIGIBILITY AND PARTICIPATION
3
2.1
Eligibility for Selection
3
2.2
Designation and Selection of Part A Participants in the Plan
3
2.3
Scope of Part A Participation
4
2.4
Election to Defer Compensation
4
ARTICLE III.     EXCESS RETIREMENT BENEFIT
5
3.1
Excess Retirement Benefit
5
3.2
Payment of Excess Retirement Benefit
6
3.3
Specified Employee; Six (6) Month Required Delay in Payment
8
3.4
Vesting of Excess Retirement Benefit
8
3.5
Form of Payment
9
3.6
Disability
9
3.7
Death
9
3.8
Nonqualified Deferred Compensation Plan Requirements
9
ARTICLE IV.     BENEFICIARY
10
ARTICLE V.      LEAVE OF ABSENCE
10
ARTICLE VI.     ADMINISTRATION OF PART A OF THIS PLAN
10
PART B.
SUPPLEMENTAL RETIREMENT BENEFITS
11
ARTICLE I.        PURPOSE AND SCOPE OF PART B
12
1.1
Part B, Supplemental Retirement Benefits
12
1.2
Separate Benefits
12
1.3
Deferral of Compensation
12
ARTICLE II.   BENEFIT ACCOUNTS
12
2.1
Eligibility for Selection
12


  - i -
 

--------------------------------------------------------------------------------

 



2.2
Designation and Selection of Part B Participants in the Plan
12
2.3
Scope of Part B Participation
13
2.4
Election to Defer Compensation
13
ARTICLE III.     SUPPLEMENTAL RETIREMENT BENEFIT
14
3.1
Supplemental Retirement Benefit
14
3.2
Payment of Supplemental Retirement Benefit
16
3.3
Specified Employee; Six (6) Month Required Delay in Payment
19
3.4
Vesting of Supplemental Retirement Benefit
19
3.5
Form of Payment
19
3.6
Disability
20
3.7
Death
20
3.8
Nonqualified Deferred Compensation Plan Requirements
20
ARTICLE IV.   BENEFICIARY
20
ARTICLE V.   SUPPLEMENTAL RETIREMENT BENEFIT  ADJUSTMENTS
21
ARTICLE VI.   LEAVE OF ABSENCE
21
ARTICLE VII.  ADMINISTRATION OF PART B OF THE PLAN
21
PART C.
PLAN ADIMINSTRATION AND MISCELLANEOUS PROVISIONS
22
ARTICLE I.        PURPOSE AND SCOPE OF PART C
23
ARTICLE II.   DEFINITIONS AND CONSTRUCTION
23
2.1
Definitions
23
2.2
Construction
29
2.3
Plan Purpose
29
ARTICLE III.   COMMITTEE
29
3.1
Appointment of Committee
29
3.2
Committee Officials
29
3.3
Committee Action
30
3.4
Committee Rules and Powers
30
3.5
Reliance on Certificates, etc.
30
3.6
Liability of Committee
30
3.7
Determination of Benefits
30
3.8
Information to Committee
31
ARTICLE IV.   ADOPTION OF PLAN BY SUBSIDIARY, AFFILIATED OR ASSOCIATED COMPANIES
31
ARTICLE V.   SOURCE OF BENEFITS
31
5.1
Benefits Payable
31


  - ii -
 

--------------------------------------------------------------------------------

 



5.2
Investments to Facilitate Payment of Benefits
31
5.3
Ownership of Insurance Contracts
31
5.4
Trust for Payment of Benefits
32
ARTICLE VI.                                 TERMINATION OF EMPLOYMENT
32
ARTICLE VII.                                TERMINATION OF PARTICIPATION
33
ARTICLE VIII.                                           TERMINATION, AMENDMENT,
MODIFICATION, OR SUPPLEMENT OF THE PLAN
33
8.1
Amendment or Termination
33
8.2
Rights and Obligations Upon Amendment, Termination
34
ARTICLE IX.                                 TREATMENT OF BENEFITS
34
ARTICLE X.                                 RESTRICTIONS ON ALIENATION OF
BENEFITS
35
ARTICLE XI.                                 MISCELLANEOUS
35
11.1
Deferral of Compensation Requirements
35
11.2
Execution of Receipts and Releases
36
11.3
No Guarantee of Interests
36
11.4
Company Records
36
11.5
Evidence
36
11.6
Notice
36
11.7
Change of Address
37
11.8
Effect of Provisions
37
11.9
Headings
37
11.10
Governing Law
37
11.11
Effective Date
37
APPENDIX I
38






  - iii -
 

--------------------------------------------------------------------------------

 

ONEOK, INC.
2005 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated December 18, 2008
 
PURPOSE
 
The purpose of the ONEOK, Inc. 2005 Supplemental Executive Retirement Plan is to
provide the specified benefits to employees who are in a select group of
management or highly compensated employees who contribute materially to the
continued growth, development and future business success of ONEOK, Inc., and
its subsidiaries, effective January 1, 2005.  It is the intention of ONEOK, Inc.
that the Plan and the particular benefits provided to individuals hereunder be
administered as an unfunded nonqualified deferred compensation and excess
benefit plans established and maintained for a select group of management or
highly compensated employees.
 
This Plan is a new and separate plan, and except as otherwise expressly provided
herein, is not a continuation, successor plan to, or an amendment or restatement
of the preexisting and separate ONEOK, Inc. Supplemental Executive Retirement
Plan, as terminated and frozen pursuant to the terms thereof, effective December
31, 2004 (hereinafter referred to as the “Prior Frozen SERP”).  It is intended
that no individual shall be entitled to benefit under both the Prior Frozen SERP
and this Plan.
 
The Plan is intended to meet all requirements of Section 409A of the Code for
compensation deferred under the Plan to not be includible in gross income of the
Participant until actually paid or distributed pursuant to the Plan.
 
The capitalized words and terms in this Plan document shall have the meaning
given in the definitions stated in Part C, Article II of the Plan, unless
otherwise expressly indicated.
 
                      
 

 
- 1 -

--------------------------------------------------------------------------------

 

PART A.                      EXCESS RETIREMENT BENEFITS
 

 
- 2 -

--------------------------------------------------------------------------------

 

ARTICLE I.                                
 
PURPOSE AND SCOPE OF PART A
 
1.1 Part A; Excess Retirement Benefits.  The provisions of Part A of the Plan
shall establish and provide excess retirement benefits to Employees of the
Company who are (i) in a select group of management or highly compensated
employees of the Company within the meaning of Sections 201(a)(7), 301(a)(9) and
401(a)(1) of ERISA, and (ii) selected to participate in Excess Retirement
Benefits pursuant to the terms and provisions of this Part A of the Plan.
 
1.2 Separate Benefits.  The Excess Retirement Benefits provided to participants
under Part A of the Plan are separate and independent from Supplemental
Retirement Benefits provided under Part B of the Plan.
 
1.3 Deferral of Compensation.  The Excess Retirement Benefits provided to
Participants under Part A of the Plan shall be considered and treated as
deferral of compensation to the extent and in the manner provided for in Section
409A of the Code and Treasury Regulations thereunder.
 
ARTICLE II.                                
 
ELIGIBILITY AND PARTICIPATION
 
2.1 Eligibility for Selection. In order to be eligible to be selected as a Part
A Participant in the Plan pursuant to Section 2.2 of this Article II, below, an
Employee must be in a select group of management or highly compensated employees
of the Company, as determined by the Chief Executive Officer, or the Committee
in the case of the Chief Executive Officer, in the Chief Executive Officer’s (or
Committee’s, as applicable) sole and absolute discretion.  An eligible Employee
may become a Part A Participant in the Plan only by being selected for
participation pursuant to Section 2.2 of this Article II, below.
 
        2.2 Designation and Selection of Part A Participants in the Plan.
 
A. In order to participate in Part A of the Plan an eligible Employee must also
be specifically designated and selected by the Chief Executive Officer, or in
the case of the Chief Executive Officer, by the Committee, to be a Part A
Participant in the Plan, with such designation and selection to be in the Chief
Executive Officer’s (or Committee’s, as applicable) sole and absolute
discretion.
 
B. The designation and selection of any eligible Employee to be a Part A
Participant in the Plan by the Chief Executive Officer/Committee, shall be
confirmed in writing by a written instrument and/or memorandum which shall
specify the date that compensation is first deferred under this Plan for such
Part A Participant and the date of his/her designation and selection, in such
form as is prescribed by the Committee that shall be in substantially the same
form as Appendix I to this Plan and that shall be made a part of the records of
the Plan and the Company.
 
C. Not every eligible Employee is required to be, or necessarily will be
designated and selected to be a Part A Participant in the Plan.
 

 
- 3 -

--------------------------------------------------------------------------------

 

D. An eligible Employee who is not designated and selected to be a Part A
Participant pursuant to this Section 2.2, shall not be entitled to any benefit
or payment under Part A of the Plan.
 
E. No Employee who is a participant in the Prior Frozen SERP or entitled to
receive any benefit or payment under the Prior Frozen SERP shall be designated
and selected to be a Part A Participant in the Plan; and it may be made a
condition to the designation and selection of an eligible Employee as a Part A
Participant that such Employee shall have elected in writing to completely
terminate his/her participation in the Prior Frozen SERP and waive all his/her
entitlement to any benefit or payment under the Prior Frozen SERP.
 
F. Notwithstanding anything otherwise provided herein, any eligible Employee who
becomes a Part A Participant shall be deemed to consent and agree that his/her
participation in Part A of the Plan shall supersede and cancel any entitlement
he/she had to any benefit or payment under the Prior Frozen SERP.
 
2.3 Scope of Part A Participation.  An eligible Employee designated and selected
to be a Part A Participant in the Plan shall, as a Part A Participant, be
entitled solely to the rights and benefits provided under the terms of Part A of
the Plan, and such designation and selection shall not entitle such Employee to
participate in Part B of the Plan or to receive benefits thereunder; provided,
that an Employee who is an Officer of the Company may be designated and selected
to be a Part A Participant, and selected under Part B of the Plan to be a Part B
Participant.
 
        2.4 Election to Defer Compensation.
 
A. Except as provided in Section 2.4.B., of this Article, the Company, pursuant
to the Plan, elects, determines and provides for the time and form of payment of
an Excess Retirement Benefit to any eligible Employee who is designated and
selected to be a Part A Participant.  The time and form of payment of an Excess
Retirement Benefit is stated and provided in Article III of this Part A of the
Plan.
 
B. A Part A Participant shall make a written Election that shall include a
Specified Time which shall be the Normal Specified Time of Distribution when
his/her Excess Retirement Benefit is to be paid and distributed under the Plan.
The Specified Time that may be stated in the Election, shall be:
 
(1)  The later of (a) a Specified Date, or (b) the date such Part A Participant
(i) attains age fifty (50), (ii) completes five (5) years of service with the
Company, and (iii) has a Separation from Service with the Company; or
 
(2)  The date such Part A Participant (i) attains age fifty (50), (ii) completes
five (5) years of service with the Company, and (iii) has a Separation from
Service with the Company.
 

 
- 4 -

--------------------------------------------------------------------------------

 

The Normal Specified Time of Distribution of a Part A Participant shall in no
event be before he/she (i) attains age fifty (50), (ii) completes five (5) years
of service with the Company, and (iii) has a Separation from Service with the
Company.
 
C. The designation and Election of the time and form of payment of the Excess
Retirement Benefit of an eligible Employee  when he/she is first designated and
selected to be a Part A Participant in the Plan shall be made and confirmed in
writing on or before the date that is thirty (30 days after the date of such
designation and selection in an instrument prescribed by the Committee that
shall be in substantially the same form as Appendix I to this Plan and that
shall be made a part of the records of the Plan and the Company.
 
D. The designation and Election of the time and form of payment of an Excess
Retirement Benefit of a Part A Participant shall apply with respect to all
compensation deferred under the Plan for the Part A Participant after the date
of his/her designation and selection.  The designation and Election of the time
and form of payment of an Excess Retirement Benefit of a Part A Participant
shall be effective on and after the date that it is made by the Part A
Participant and the Company as to compensation deferred under the Plan for all
taxable years of the Part A Participant thereafter.
 
E. The Plan does not provide an eligible Employee or Part A Participant the
opportunity to make an initial election of the form of payment of the Excess
Retirement Benefit to him/her under the Plan.  A Part A Participant shall be
allowed to change the form of an annuity benefit to the extent provided in
Section 3.5 of Article III of this Part A of the Plan.  A Part A Participant
shall be allowed to make a Subsequent Election as to time of payment of an
Excess Retirement Benefit as provided in Section 3.2 of Article III of this Part
A of the Plan.
 
F. All Elections made under the Plan by and for a Part A Participant on or
before December 31, 2008, shall be retroactively effective to conform to the
terms and provisions of the Plan, as amended and restated effective December 18,
2008, to meet the requirements of Code section 409A and Treasury Regulations to
the extent allowed under such regulations and published guidance of the Internal
Revenue Service.
 
ARTICLE III.                                
 
EXCESS RETIREMENT BENEFIT
 
3.1 Excess Retirement Benefit.
 
A.           The Company shall pay each Part A Participant the vested Excess
Retirement Benefit attributable to a Part A Participant’s annual eligible
compensation under the Retirement Plan that is in excess of the limitations on
such Part A Participant’s Retirement Plan Benefits contained in Code Sections
401(a)(17) and 415(b).
 
B.           The Excess Retirement Benefit will be calculated by applying the
same benefit formula, vesting provisions, and early retirement provisions as are
in and apply to the Part A Participant’s Retirement Plan Benefit under the
Retirement Plan.
 

 
- 5 -

--------------------------------------------------------------------------------

 

C.           The Excess Retirement  Benefit shall be calculated for the time of
the commencement of payment of it to a Part A Participant (hereinafter referred
to as "Excess Retirement Benefit Commencement Date") pursuant to the terms and
provisions of the Plan governing the time and form of payment thereof,
irrespective of whether or not a corresponding Retirement Plan Benefit is then
being paid or is to commence payment to such Part A Participant at that time,
and irrespective of the time and form of payment of the Retirement Plan Benefit
that has been elected, is being paid or may be paid to the Part A Participant.
 
D.           The Excess Retirement Benefit shall be calculated and determined
for the Excess Retirement Benefit Commencement Date of a Part A Participant as
follows:
 
(1)  Calculate as a single (straight) life annuity payable at age sixty-five
(65);
 
(2)  Apply early retirement provisions based upon the age of the Part A
Participant at the Excess Retirement Benefit Commencement Date;
 
(3)  Apply the factors for the form of payment that has been elected by the Part
A Participant in accordance with the terms and provisions of this Plan as an
actuarial equivalent of a single (straight) life annuity, if such elected form
of payment is other than a single (straight) life annuity in accordance with the
Plan and reasonable actuarial assumptions and methods, as determined by the
Committee; and
 
(4)  Deduct the Retirement Plan Benefit calculated at the same time and form of
payment as the Excess Retirement Benefit, irrespective of the time and form of
payment of the Retirement Plan Benefit elected by the Participant for the
Retirement Plan.
 
E.           The Committee shall be authorized to take such other actions and
apply procedures that it determines, in its discretion, to calculate, determine
and commence the payment of an Excess Retirement Benefit to a Part A Participant
at the Excess Retirement Benefit Commencement Date.
 
F.           All Elections made under the Plan by and for a Part B Participant
on or before December 31, 2008, shall be retroactively effective to conform to
the terms and provisions of the Plan, as amended and restated effective December
18, 2008, to meet the requirements of Code section 409A and Treasury Regulations
to the extent allowed under such regulations and published guidance of the
Internal Revenue Service.
 
3.2 Payment of Excess Retirement Benefit.
 
A. Subject to the requirements of Section 3.3 below (six-month required delay of
payment for Specified Employee), a vested Excess Retirement Benefit shall be
paid to a Part A Participant entitled thereto or his/her Beneficiary, commencing
on his/her Normal Specified Distribution Date.
 

 
- 6 -

--------------------------------------------------------------------------------

 

B. A Part A Participant shall be allowed to make a Subsequent Election to change
the time of distribution and payment of his/her Excess Retirement Benefit from
his/her Normal Specified Distribution Date to a Subsequent Election Distribution
Date resulting from such election, if:
 
(i) he/she delivers a written notification of such Subsequent Election to the
Committee, or its designee, in the form it prescribes, not less than twelve (12)
months prior to his/her Normal Specified Distribution Date, and
 
(ii) he/she makes a corresponding Subsequent Election with respect to any
Supplemental Retirement Benefit he/she is entitled to under Part B of the Plan
in such written notification.
 
C.  A Part A Participant shall be allowed to make a Subsequent Election as to
any Subsequent Election Distribution Date established for the payment of his/her
Excess Retirement Benefit if:
 
(i) he/she delivers a written notification of such Subsequent Election to the
Committee, or its designee, in the form it prescribes, not less than twelve (12)
months prior to such Subsequent Election Distribution Date, and
 
(ii) he/she makes a corresponding Subsequent Election with respect to any
Supplemental Retirement Benefit he/she is entitled to under Part B of the Plan
in such written notification.
 
D. Notwithstanding anything otherwise provided in the Plan or in any Election or
Subsequent Election of a Part A Participant, any Subsequent Election made by a
Part A Participant under the Plan shall result in a Subsequent Election
Distribution Date of his/her Excess Retirement Benefit being established for it,
and the first distribution and payment with respect to which such Subsequent
Election is made being deferred to a Subsequent Election Distribution Date that
is not less than five (5) years from the date such distribution and payment
would otherwise have been made.
 
E. Except as otherwise expressly specified in the Plan, a distribution or
payment shall be treated as made upon the date specified under the Plan if the
payment is made at such date or a later date within the same taxable year of the
Participant or, if later, by the 15th day of the third calendar month following
the date specified under the Plan and the Participant is not permitted, directly
or indirectly, to designate the taxable year of the payment. In addition, a
distribution or payment shall be treated as made upon the date specified under
the Plan and shall not be treated as an accelerated payment if the payment is
made no earlier than thirty (30) days before the designated payment date and the
Participant is not permitted, directly or indirectly, to designate the taxable
year of the payment. For purposes of this paragraph, if the date specified is
only a designated taxable year of the Participant, or a period of time during
such a taxable year, the date specified under the Plan is treated as the first
day of such taxable year or the first day of the period of time during such
taxable year, as applicable. If calculation of the amount of the distribution or
payment is not administratively practicable due to events beyond the
 

 
- 7 -

--------------------------------------------------------------------------------

 

control of the Participant (or Participant's beneficiary), the distribution or
payment will be treated as made upon the date specified under the Plan if the
distribution or payment is made during the first taxable year of the Participant
in which the calculation of the amount of the distribution or payment is
administratively practicable. For purposes of this section, the inability of a
Corporation to calculate the amount or timing of a distribution or payment due
to a failure of a Participant (or Participant's beneficiary) to provide
reasonably available information necessary to make such calculation does not
constitute an event beyond the control of the Participant.
 
3.3 Specified Employee; Six (6) Month Required Delay in Payment.  If a Part A
Participant is a Specified Employee, his/her vested Excess Retirement Benefit
shall not commence being paid until after the end of the Specified Employee
Required Deferral Period.
 
In the case of any Participant who is a Specified Employee as of the date of a
Separation from Service, distribution and payments of any Deferred Compensation
may not be made before the date that is six (6) months after the date of
Separation from Service (or, if earlier than the end of the six-month period,
the date of death of the Specified Employee). For this purpose, a Participant
who is not a Specified Employee as of the date of a Separation from Service will
not be treated as subject to this requirement even if the Participant would have
become a Specified Employee if the Participant had continued to provide services
through the next Specified Employee Effective Date; and a Participant who is
treated as a Specified Employee as of the date of a Separation from Service will
be subject to this requirement even if the Participant would not have been
treated as a Specified Employee after the next Specified Employee Effective Date
had the Specified Employee continued in employment with the Corporation through
the next Specified Employee Effective Date. The required delay in payment is met
if payments to which a Specified Employee would otherwise be entitled during the
first six (6) months following the date of Separation from Service are
accumulated and paid on the first day of the seventh month following the date of
Separation from Service, or if each payment to which a Specified Employee is
otherwise entitled upon a Separation from Service is delayed by six (6) months.
The Committee shall have and retain discretion to choose which method will be
implemented, provided that no direct or indirect election as to the method may
be provided to the Participant. For an affected Specified Employee, a date upon
which the Committee or the Corporation designates that the payment will be made
after the six-month delay is treated as a fixed payment date for purposes of the
other requirements of the Plan once the Separation from Service has occurred.
 
In such a case, the Part A Participant shall, to the extent permissible under
Code Section 409A, receive a Specified Employee Catch-Up Payment at the end of
the Specified Employee Required Deferral Period and thereafter receive vested
Excess Retirement Benefit monthly payments in accordance with the Plan.  If such
a Specified Employee Catch-Up Payment is not permissible under Code Section
409A, the Excess Retirement Benefit shall be paid and distributed to the
Specified Employee in accordance with the requirements of Code Section 409A and
the regulations thereunder, and the time and form of payment elected shall not
otherwise be changed or accelerated.
 
3.4 Vesting of Excess Retirement Benefit. A Part A Participant’s Excess
Retirement Benefit shall unconditionally vest in such Participant and become
nonforfeitable upon such Part
 

 
- 8 -

--------------------------------------------------------------------------------

 

A Participant’s completion of five (5) Years of Service; provided, that the
Excess Retirement Benefit shall not be vested and nonforfeitable upon Retirement
if the Part A Participant has not completed five (5) Years of Service.
 
3.5 Form of Payment.   The vested Excess Retirement Benefit shall be paid to a
Part A Participant in the form of a 50% qualified joint and survivor annuity, as
defined in the Retirement Plan, if such Part A Participant is married on his/her
Initial Participation Date as a Part A Participant.  The vested Excess
Retirement Benefit shall be paid in the form of a single (straight) life
annuity, as defined in the Retirement Plan, if such Part A Participant is
unmarried on his/her Initial Participation Date as a Part A Participant.  A Part
A Participant shall be allowed to change the form of payment of an Excess
Retirement Benefit that is initially elected and designated, or any permissible
form previously elected by the Part A Participant hereunder, to the extent
provided in this Section 3.5.  Any such change in the form of payment pursuant
to this Section 3.5 shall be allowed only if (i) it is made in writing by the
Participant in an instrument prescribed by the Committee prior to the first
payment and distribution of an Excess Retirement Benefit, (ii) the Committee
determines that the previously elected form of payment and the changed form of
payment are actuarially equivalent applying reasonable actuarial methods and
assumptions, and (iii) the Part A Participant complies with such other
requirements as the Committee may prescribe. A change in form of payment
pursuant to the foregoing provisions shall not change, delay or accelerate the
scheduled date for the first annuity payment of an Excess Retirement Benefit
under the Plan. Each change in form of payment of an Excess Retirement Benefit
pursuant to the foregoing provisions shall be deemed to make a similar change in
the form of payment with respect to any Supplemental Retirement Benefit payable
to the Participant under the Plan
 
3.6 Disability.  If a Part A Participant shall become Disabled prior to
Retirement and such total disability continues for more than six (6) months,
such Participant shall be entitled to receive an Excess Retirement Benefit.  The
vested Excess Retirement Benefit of such Part A Participant shall be distributed
on the first day of the month next following the time he/she becomes Disabled if
he/she has attained age fifty (50) at the time he/she becomes Disabled. The
vested Excess Retirement Benefit of such Part A Participant shall be distributed
on the first day of the month next following such Part A Participant attaining
the age of fifty (50) if he/she becomes Disabled prior to attaining that age. A
Part A Participant shall be entitled to make a Subsequent Election with respect
to the distribution of a vested Excess Retirement Benefit in accordance with and
subject to the provisions of Section 3.2, above.
 
3.7 Death.  In event of the death of a Part A Participant prior to commencing
payment of his/her Excess Retirement Benefit under this Plan, , an amount equal
to fifty-five percent (55%) of his/her vested Excess Retirement Benefit of such
Part A Participant shall be paid and distributed to the Beneficiary of such Part
A Participant pursuant to Article IV of this Part A of the Plan, below, on the
first day of the month next following the date of death of such Part A
Participant.
 
3.8 Nonqualified Deferred Compensation Plan Requirements.  Notwithstanding
anything to the contrary expressed or implied herein, the deferral of all
Compensation under this Plan shall be subject to the requirements set forth in
Article XI, Section 11.1 of Part C of the Plan.
 

 
- 9 -

--------------------------------------------------------------------------------

 

ARTICLE IV.                                
 
BENEFICIARY
 
The Beneficiary of a Part A Participant’s Excess Retirement Benefit shall be the
person or persons who would be the beneficiary or beneficiaries entitled to
receive the Retirement Plan Benefit of the Part A Participant under the terms
and provisions of the Retirement Plan if he/she died prior to the commencement
of payment of such Retirement Plan Benefit under the Retirement Plan.
 
ARTICLE V.                                
 
LEAVE OF ABSENCE
 
If a Part A Participant is authorized by the Company for any reason, including
military, medical, or other, to take a leave of absence from employment, such
Part A Participant’s participation in Part A of the Plan shall remain in effect.
 
ARTICLE VI.                                
 
ADMINISTRATION OF PART A OF THE PLAN
 
Except as otherwise expressly provided herein, this Part A of the Plan shall be
administered pursuant to the provisions of Part C of the Plan.
 
                    
 

 
- 10 -

--------------------------------------------------------------------------------

 

PART B.                      SUPPLEMENTAL RETIREMENT BENEFITS
 
                               
 

 
- 11 -

--------------------------------------------------------------------------------

 

ARTICLE I.                                
 
PURPOSE AND SCOPE OF PART B
 
1.1 Part B, Supplemental Retirement Benefits.  The provisions of Part B of the
Plan shall establish and provide supplemental retirement benefits to employees
who are (i) in a select group of management or highly compensated employees of
the Company within the meaning of Sections 201(a)(2), 301(a)(3) and 401(a)(1) of
ERISA, (ii) Officers of the Company, and (iii) selected to participate in and
receive Supplemental Retirement Benefits pursuant to the terms and provisions of
this Part B of the Plan.
 
1.2 Separate Benefits.  The Supplemental Retirement Benefits provided to
participants under Part B of the Plan are separate and independent from Excess
Retirement Benefits provided under Part A of the Plan.
 
1.3 Deferral of Compensation.  The Supplemental Retirement Benefits provided to
Participants under Part B of the Plan shall be considered and treated as
deferral of compensation to the extent and in the manner provided for in Section
409A of the Code and Treasury Regulations thereunder.
 
ARTICLE II.                                
 
ELIGIBILITY AND PARTICIPATION
 
2.1 Eligibility for Selection.  In order to be eligible to be selected as a Part
B Participant in the Plan, pursuant to Section 2.2 of this Article II, below, an
Employee must be an Officer of the Company, who is in a select group of
management or highly compensated employees of the Company, as determined by the
Chief Executive Officer, or in the case of the Chief Executive Officer, by the
Committee, in the Chief Executive Officer’s (or Committee’s, as applicable) sole
and absolute discretion.  An eligible Employee/Officer may become a Part B
Participant in the Plan only by being selected pursuant to Section 2.2 of this
Article II, below.
 
2.2 Designation and Selection of Part B Participants in the Plan.
 
A. In order to participate in Part B of the Plan an eligible Employee/Officer
must be specifically designated and selected by the Chief Executive Officer, or
in the case of the Chief Executive Officer, by the Committee, to be a Part B
Participant in the Plan, with such designation and selection to be in the Chief
Executive Officer’s (or Committee’s, as applicable) sole and absolute
discretion.
 
B. The designation and selection of an eligible Employee/Officer to be a Part B
Participant in the Plan by the Chief Executive Officer/Committee shall be
confirmed in writing by a written instrument and/or memorandum which shall
specify the date that compensation is first deferred under this Plan for such
Part B Participant and the date of his/her designation and selection, in such
form as is prescribed by the Committee that shall be in substantially the same
form as Appendix I to this Plan and that shall be made a part of the records of
the Plan and the Company.
 
C. Not every eligible Employee/Officer is required to be, or necessarily will be
designated and selected to be a Part B Participant in the Plan.
 

 
- 12 -

--------------------------------------------------------------------------------

 

D. An eligible Employee/Officer who is not designated and selected to be a Part
B Participant in the Plan, pursuant to this Section 2.2, shall not be entitled
to any benefit or payment under Part B of the Plan.
 
E. No Employee/Officer, and who is a participant in the Prior Frozen SERP or
entitled to receive any benefit or payment under the Prior Frozen SERP shall be
designated and selected to be a Part B Participant in the Plan; and it may be
made a condition to the designation and selection of an eligible
Employee/Officer to be a Part B Participant that he/she shall have elected in
writing to completely terminate his/her participation in the Prior Frozen SERP
and waive all his/her entitlement to any benefit or payment under the Prior
Frozen SERP.
 
F. Notwithstanding anything otherwise provided herein, any eligible
Employee/Officer who becomes a Part B Participant shall be deemed to consent to
and agree that his/her participation in Part B of the Plan shall supersede and
cancel any entitlement he/she had to any benefit or payment under the Prior
Frozen SERP.
 
2.3 Scope of Part B Participation.  An Employee/Officer designated and selected
to be a Part B Participant in the Plan shall as a Part B Participant be entitled
solely to the rights and benefits provided under Part B of the Plan, and such
designation and selection shall not entitle such Employee/Officer to participate
in Part A of the Plan or receive any benefit thereunder; provided, that an
Employee/Officer may be designated and selected to be a Part B Participant and
designated and selected under Part A of the Plan to be a Part A Participant
under the Plan.
 
        2.4 Election to Defer Compensation
 
A. Except as otherwise provided in Section 2.4.B. of this Article, the Company,
pursuant to the Plan, elects, determines and provides for the time and form of
payment of a Supplemental Retirement Benefit to any eligible Employee who is
designated and selected to be a Part B Participant.  The time and form of
payment of a Supplemental Retirement Benefit is stated and provided in Article
III of this Part B of the Plan.
 
B. A Part B Participant shall make a written Election that shall include a
Specified Time which shall be the Normal Specified Time of Distribution when
his/her Supplemental Retirement Benefit is to be paid and distributed under the
Plan. The Specified Time that may be stated in the Election, shall be:
 
(1) The later of (a) a Specified Date, or (b) the date such Part B Participant
(i) attains age fifty (50), (ii) completes five (5) years of service with the
Company, and (iii) has a Separation from Service with the Company; or
 
(2) the date such Part B Participant (i) attains age fifty (50), (ii) completes
five (5) years of service with the Company, and (iii) has a Separation from
Service with the Company.
 

 
- 13 -

--------------------------------------------------------------------------------

 

The Normal Specified Time of Distribution of a Part B Participant shall in no
event be before he/she (i) attains age fifty (50), (ii) completes five (5) years
of service with the Company, and (iii) has a Separation from Service with the
Company.
 
C. The designation and Election of the time and form of payment of the
Supplemental Retirement Benefit of an eligible Employee when he/she is first
designated and selected to be a Part B Participant in the Plan shall be made and
confirmed in writing on or before the date that is thirty (30) days after the
date of such designation and selection in an instrument prescribed by the
Committee, that shall be in substantially the same form as Appendix I and that
shall be made a part of the records of the Plan and the Company.
 
D. The designation of the time and form of payment of a Supplemental Retirement
Benefit of a Part B Participant shall apply with respect to all compensation
deferred under the Plan for the selected Part B Participant after the date of
his/her designation and selection.  The designation of the time and form of
payment of a Supplemental Retirement Benefit of a Part B Participant shall be
effective on and after the date that it is made by the Part B Participant and
the Company as to compensation deferred under the Plan for all taxable years of
the Part B Participant thereafter.
 
E. The Plan does not provide an eligible Employee or Part B Participant the
opportunity to make an initial election of the form of payment of the
Supplemental Retirement Benefit to him/her under the Plan.  A Part B Participant
shall be allowed to change the form of an annuity benefit to the extent provided
in Section 3.5 of Article III of this Part B of the Plan.  A Part B Participant
shall be allowed to make a Subsequent Election as to time of payment of an
Excess Retirement Benefit as provided in Section 3.2 of Article III of this Part
B of the Plan.
 
F. All Elections made under the Plan by and for a Part B Participant on or
before December 31, 2008, shall be retroactively effective to conform to the
terms and provisions of the Plan, as amended and restated effective December 18,
2008, to meet the requirements of Code section 409A and Treasury Regulations to
the extent allowed under such regulations and published guidance of the Internal
Revenue Service.
 
ARTICLE III.                                
 
SUPPLEMENTAL RETIREMENT BENEFIT
 
3.1 Supplemental Retirement Benefit.
 
A.   The Company shall pay  a monthly Supplemental Retirement Benefit to each
Part B Participant which shall be an amount calculated as follows:
 
(1) Calculate a single (straight) life annuity payable at age sixty-five (65)
equal to the product of the Part B Participant’s Final Average Earnings,
multiplied by the Part B Participant’s Benefit Factor Percentage at his/her
Retirement under the Table in Section 3.1.D. of this Article III, below, and
then multiplied by the Part B Participant’s Service Factor Percentage at his/her
Retirement under the Table in Section 3.1.E. of this Article III, below;
 

 
- 14 -

--------------------------------------------------------------------------------

 

(2) Apply early commencement of payment provisions based upon the age of the
Part B Participant when Supplemental Retirement Benefit payments to the Part B
Participant commence pursuant to Section 3.1.F. of this Article III, below;
 
(3) Apply the factors for the form of payment that has been elected by the Part
B Participant in accordance with the terms and provisions of this Plan as an
actuarial equivalent of a single (straight) life annuity, if such elected form
of payment is other than a single (straight) life annuity, in accordance with
the Plan and reasonable actuarial assumptions and methods, as determined by the
Committee; and
 
(4) Deduct the Retirement Plan Benefit pursuant to Section 3.1.G. of this
Article III, below, and the Excess Retirement Benefit pursuant to Section 3.1.H.
of this Article III, below, calculated at the same time and the form of the
Supplemental Retirement Benefit elected under this Plan, irrespective of the
time and form of payment of the Retirement Plan Benefit elected by the
Participant for the Retirement Plan.
 
B. The Supplemental Retirement Benefit shall be calculated for the time of the
commencement of payment of it to the Part B Participant (hereinafter referred to
as the "Supplemental Retirement Benefit Commencement Date") pursuant to the
terms and provisions of this Plan governing the time and form of payment
thereof, irrespective of whether or not a corresponding Retirement Plan Benefit
is then being paid or is to commence payment to such Part B Participant at that
time, and irrespective of the time and form of payment of the Retirement Plan
Benefit that has been elected, is being paid or may be paid to the Part B
Participant.
 
C. The Committee shall be authorized to take such other actions and apply
procedures that it determines, in its discretion, to calculate, determine and
commence the payment of a Supplemental Retirement Benefit to a Part B
Participant at the Supplemental Retirement Benefit Commencement Date.
 
D. Benefit Factor Percentage.  A Part B Participant’s Benefit Factor Percentage
shall be based upon his/her age at his/her Retirement, as follows:
 
Retirement Age
Benefit Factor
Percentage
50 & under
51
52
53
54
55
56
57
58
59
60
61
50%
51%
52%
53%
54%
55%
56%
57%
58%
58.5%
59%
59.5%

 
 
- 15 -

--------------------------------------------------------------------------------


Retirement Age
Benefit Factor
Percentage
62
63
64
65 & over
60%
60%
60%
60%

 
        E.           Service Factor Percentage.  A Part B Participant’s Service
Factor Percentage shall be based upon his/her completed Years of Service at
his/her Retirement, as follows:
 
Years of Service
Service Factor Percentage
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20 & over
5%
10%
15%
20%
25%
30%
35%
40%
45%
50%
55%
60%
65%
70%
75%
80%
85%
90%
95%
100%

 
        F.           Adjustment of Retirement Benefit Payments; Early
Commencement.  The amount of a Part B Participant’s Supplemental Retirement
Benefit payments will be reduced by reason of early commencement of payment
thereof, based on the following table depending upon the Part B Participant’s
age when Supplemental Retirement Benefit payments to the Part B Participant
commence:
 
Part B Participant
Age At Commencement
Early Commencement Reduced
Payout Percentage Factor
Under 50
50
51
0
50%
55%

 
- 16 -

--------------------------------------------------------------------------------


 
Part B Participant
Age At Commencement
Early Commencement Reduced
Payout Percentage Factor
52
53
54
55
56
57
58
59
60
61
62 & over
60%
65%
70%
75%
80%
85%
90%
95%
97%
99%
100%

 
G. Retirement Plan Benefit Offset.  The Supplemental Retirement Benefit of a
Part B Participant shall be offset and reduced by an amount equal to the
Retirement Plan Benefit payable to such Part B Participant to be calculated in
the same form of payment and as if it is to be paid at the time payment of the
Supplemental Retirement Benefit is calculated and made under this Plan.
 
H. Excess Retirement Benefit Offset.  If a Part B Participant is also a Part A
Participant under the Plan and entitled to receive an Excess Retirement Benefit
under Part A of the Plan, the Supplemental Retirement Benefit of such Part B
Participant shall be offset and reduced by an amount equal to such Excess
Retirement Benefit payable to such Part B Participant pursuant to Part A of the
Plan.
 
 
3.2 Payment of Supplemental Retirement Benefit.
 
A. Subject to the requirements of Section 3.3 below (six-month required delay of
payment for a Specified Employee), a vested Supplemental Retirement Benefit
shall be paid to a Part B Participant entitled thereto or his/her Beneficiary,
commencing on his/her Normal Specified Distribution Date.
 
B. A Part B Participant shall be allowed to make a Subsequent Election to change
the time of distribution and payment of his/her Supplemental Retirement Benefit
from his/her Normal Specified Distribution Date to a Subsequent Election
Distribution Date resulting from such election, if:
 
(i) he/she delivers a written notification of such Subsequent Election to the
Committee, or its designee, in the form it prescribes, not less than twelve (12)
months prior to his/her Normal Specified Distribution Date, and
 
(ii) he/she makes a corresponding Subsequent Election with respect to any Excess
Retirement Benefit he/she is entitled to under Part A of the Plan in such
written notification.
 

 
- 17 -

--------------------------------------------------------------------------------

 

C.  A Part B Participant shall be allowed to make a Subsequent Election as to
any Subsequent Election Distribution Date established for payment of his/her
Supplemental Retirement Benefit if:
 
(i) he/she delivers a written notification of such Subsequent Election to the
Committee, or its designee, in the form it prescribes, not less than twelve (12)
months prior to such Subsequent Election Distribution Date, and
 
(ii) he/she makes a corresponding Subsequent Election with respect to any Excess
Retirement Benefit he/she is entitled to under Part A of the Plan in such
written notification.
 
D. Notwithstanding anything to the contrary otherwise provided in the Plan or in
any Election or Subsequent Election of a Part B Participant, any Subsequent
Election made under the Plan shall result in a Subsequent Election Distribution
Date of his/her Supplemental Retirement Benefit being established for it, and
the first distribution and payment with respect to which such Subsequent
Election is made being deferred to a Subsequent Election Distribution Date that
is for not less than five (5) years from the date such distribution and payment
would otherwise have been made.
 
E. Except as otherwise expressly specified in the Plan, a distribution or
payment shall be treated as made upon the date specified under the Plan if the
payment is made at such date or a later date within the same taxable year of the
Participant or, if later, by the 15th day of the third calendar month following
the date specified under the Plan and the Participant is not permitted, directly
or indirectly, to designate the taxable year of the payment. In addition, a
distribution or payment shall be treated as made upon the date specified under
the Plan and shall not be treated as an accelerated payment if the payment is
made no earlier than thirty (30) days before the designated payment date and the
Participant is not permitted, directly or indirectly to designate the taxable
year of the payment. For purposes of this paragraph, if the date specified is
only a designated taxable year of the Participant, or a period of time during
such a taxable year, the date specified under the Plan is treated as the first
day of such taxable year or the first day of the period of time during such
taxable year, as applicable. If calculation of the amount of the distribution or
payment is not administratively practicable due to events beyond the control of
the Participant (or Participant's beneficiary), the distribution or payment will
be treated as made upon the date specified under the Plan if the distribution or
payment is made during the first taxable year of the Participant in which the
calculation of the amount of the distribution or payment is administratively
practicable. For purposes of this section, the inability of a Corporation to
calculate the amount or timing of a distribution or payment due to a failure of
a Participant (or Participant's beneficiary) to provide reasonably available
information necessary to make such calculation does not constitute an event
beyond the control of the Participant.
 

 
- 18 -

--------------------------------------------------------------------------------

 

3.3 Specified Employee; Six (6) Month Required Delay in Payment. If a Part B
Participant is a Specified Employee his/her Supplemental Retirement Benefit
shall not commence being paid until after the end of the Specified Employee
Required Deferral Period.
 
In the case of any Participant who is a Specified Employee as of the date of a
Separation from Service, distribution and payments of any Deferred Compensation
may not be made before the date that is six (6) months after the date of
Separation from Service (or, if earlier than the end of the six-month period,
the date of death of the Specified Employee). For this purpose, a Participant
who is not a Specified Employee as of the date of a Separation from Service will
not be treated as subject to this requirement even if the Participant would have
become a Specified Employee if the Participant had continued to provide services
through the next Specified Employee Effective Date; and a Participant who is
treated as a Specified Employee as of the date of a Separation from Service will
be subject to this requirement even if the Participant would not have been
treated as a Specified Employee after the next Specified Employee Effective Date
had the Specified Employee continued in employment with the Corporation through
the next Specified Employee Effective Date. The required delay in payment is met
if payments to which a Specified Employee would otherwise be entitled during the
first six (6) months following the date of Separation from Service are
accumulated and paid on the first day of the seventh month following the date of
Separation from Service, or if each payment to which a Specified Employee is
otherwise entitled upon a Separation from Service is delayed by six (6) months.
The Committee shall have and retain discretion to choose which method will be
implemented, provided that no direct or indirect election as to the method may
be provided to the Participant. For an affected Specified Employee, a date upon
which the Committee or the Corporation designates that the payment will be made
after the six-month delay is treated as a fixed payment date for purposes of the
other requirements of the Plan once the Separation from Service has occurred.
 
In such a case the Part B Participant shall, to the extent permissible under
Code Section 409A, receive a Specified Employee Catch-Up Payment at the end of
the Specified Employee Required Deferral Period and thereafter receive vested
Supplemental Retirement Benefit monthly payments in accordance with the
Plan.  If such a Specified Employee Catch-Up Payment is not permissible under
Code Section 409A, the Supplemental Retirement Benefit shall be paid and
distributed to the Specified Employee in accordance with the requirements of
Code Section 409A and the regulations thereunder, and the time and form of
payment elected shall not otherwise be changed or accelerated.
 
3.4 Vesting of Supplemental Retirement Benefit.  Subject to Sections 3.5 and 3.6
of this Article III, below, a Part B Participant’s Supplemental Retirement
Benefit shall unconditionally vest in such Part B Participant and become
nonforfeitable upon the Part B Participant’s completion of five (5) Years of
Service; provided that the Supplemental Retirement Benefit shall not vest in a
Part B Participant at the time of, or by reason of his/her Retirement or under
any other circumstance if he/she has not completed five (5) Years of Service.
 
3.5 Form of Payment.  The vested Supplemental Retirement Benefit shall be paid
to a Part B Participant in the form of a 50% qualified joint and survivor
benefit, as defined in the Retirement Plan, if such Part B Participant is
married on his/her Initial Participation Date as a Part B Participant.  The
vested Supplemental Retirement Benefit shall be paid in the form of a
 

 
- 19 -

--------------------------------------------------------------------------------

 
 
single (straight) life annuity, as defined in the Retirement Plan, if such Part
B Participant is unmarried on his/her Initial Participation Date as a Part B
Participant.  A Part B Participant shall be allowed to change the form of
payment of a Supplemental Retirement Benefit that is initially elected and
designated, or any permissible form previously elected by the Part B Participant
hereunder, to the extent provided in this Section 3.5.  Any such change in the
form of payment pursuant to this Section 3.5 shall be allowed only if (i) it is
made in writing by the Part B Participant in an instrument prescribed by the
Committee prior to the first payment and distribution of a Supplemental
Retirement Benefit, (ii) the Committee determines that the previously elected
form of payment and the changed form of payment are actuarially equivalent
applying reasonable actuarial methods and assumptions, and (iii) the Part B
Participant complies with such other requirements as the Committee may
prescribe.  A change in form of payment pursuant to the foregoing provisions
shall not change, delay or accelerate the scheduled date for the first annuity
payment of a Supplemental Retirement Benefit under the Plan. Each change in form
of payment of a Supplemental Retirement Benefit pursuant to the foregoing
provisions shall be deemed to make a similar change in form of payment with
respect to any Excess Retirement Benefit payable to the Participant under the
Plan
 
3.6 Disability.   If a Part B Participant becomes Disabled prior to his/her
Separation from Service, the vested Supplemental Retirement Benefit of such Part
B Participant shall be distributed on the first day of the month next following
the time he/she becomes Disabled if he/she has attained age fifty (50) at the
time he/she becomes Disabled. The vested Supplemental Retirement Benefit of such
Part B Participant shall be distributed on the first day of the month next
following such Part B Participant attaining the age of fifty (50) if he/she
becomes Disabled prior to attaining that age. A Part B Participant shall be
entitled to make a Subsequent Election with respect to the distribution of a
vested Supplemental Retirement Benefit in accordance with and subject to the
provisions of Section 3.2, above.
 
3.7 Death. In the event of the death of a Part B Participant prior to commencing
payment of his/her Supplemental Retirement Benefit an amount equal to fifty-five
percent (55%) of his/her vested Supplemental Retirement Benefit shall be paid
and distributed to the Beneficiary of such Part B Participant on the first day
of the month next following the date of death of such Part B Participant.
 
3.8 Nonqualified Deferred Compensation Plan Requirements. Notwithstanding
anything to the contrary expressed or implied herein, the deferral of all
Compensation under this Plan shall be subject to the requirements set forth in
Article XI, Section 11.1 of Part C of the Plan.
 
ARTICLE IV.                                
 
BENEFICIARY
 
The Beneficiary of a Part B Participant’s Supplemental Retirement Benefit shall
be the person or persons who would be the beneficiary or beneficiaries entitled
to receive the Retirement Plan Benefit of the Part B Participant under the terms
and provisions of the Retirement Plan if he/she died prior to the commencement
of payment of such Retirement Plan Benefit under the Retirement Plan.
 

 
- 20 -

--------------------------------------------------------------------------------

 

ARTICLE V.                                
SUPPLEMENTAL RETIREMENT BENEFIT ADJUSTMENTS
 
The Committee shall be authorized to make and apply special adjustments in
determining the amount of a Part B Participant’s Supplemental Retirement
Benefit.  Such adjustments may be made from time to time by the Committee for
any Part B Participant, and may include, without limitation, the granting or
deemed accrual of additional Years of Service, the waiver of an offset of
retirement benefits provided by a prior employer, or such other adjustments as
the Committee determines, in its sole discretion; provided, however, that no
such adjustment shall be effective until it is made and expressly acknowledged
in writing by the Committee.
 
ARTICLE VI.                                
LEAVE OF ABSENCE
 
If a Part B Participant is authorized by the Company for any reason, including
military, medical, or other, to take a leave of absence from employment, such
Part B Participant’s Plan Agreement shall remain in effect.
 
ARTICLE VII.                                
ADMINISTRATION OF PART B OF THE PLAN
 
Except as otherwise expressly provided herein, this Part B of the Plan shall be
administered pursuant to the provisions of Part C of the Plan.
 

 
- 21 -

--------------------------------------------------------------------------------

 

PART C.
PLAN ADMINISTRATION AND MISCELLANEOUS PROVISIONS
 
                                  
 

 
- 22 -

--------------------------------------------------------------------------------

 

ARTICLE I.                                
PURPOSE AND SCOPE OF PART C
 
The purpose of Part C of the Plan is to establish and provide certain provisions
governing the administration, and interpretation and application of all the
provisions of the Plan.  Unless otherwise expressly indicated, the terms and
provisions of Part C of the Plan shall be applicable to Part A, Part B and Part
C of the Plan.
 
ARTICLE II.                                
DEFINITIONS AND CONSTRUCTION
 
2.1 Definitions. For purposes of Parts A, B and C of the Plan, the following
phrases or terms shall have the indicated meanings unless otherwise clearly
apparent from the context:
 
“Base Cash Compensation” shall mean the regular monthly salary paid to a
Participant by the Company before any deductions or exclusions for taxes or
other purposes, and excluding any vehicle allowance, incentives, commissions and
any other special pay.
 
“Beneficiary” shall mean the individual or individuals entitled to receive any
benefits in accordance with the terms of Article IV of Part A, and Article IV of
Part B of the Plan, respectively.
 
“Board of Directors” shall mean the Board of Directors of ONEOK, Inc., unless
otherwise indicated or the context otherwise requires.
 
“Change in Ownership or  Control” shall mean to the extent provided by Treasury
Regulations issued under Code Section 409A, a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company.
 
“Chief Executive Officer” shall mean the Chief Executive Officer of the Company.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Committee” shall mean the Executive Compensation Committee of the Board of
Directors or such other Committee appointed to manage and administer the Plan
and individual Plan Agreements in accordance with the provisions of Article III
of this Part C of the Plan.
 
“Company” shall mean ONEOK, Inc., an Oklahoma corporation, or any division or
subsidiary thereof.
 
“Compensation” shall mean the Base and Short-Term Incentive Cash Compensation
from the Company paid to or deferred by a Participant during a calendar year.
 

 
- 23 -

--------------------------------------------------------------------------------

 

“Deferred Compensation” shall mean any Excess Retirement Benefit or Supplemental
Retirement Benefit to be paid to a Participant pursuant to the Plan.
 
“Disabled” shall mean that a Participant is unable to engage in substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or is, by reason of
any medically determinable physical or mental impairment which can be expected
to last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident or health plan covering Employees of the Company.
 
“Effective Date” shall mean the effective date of the Plan, January 1, 2005.
 
“Election” shall mean the initial Election of a Participant or by the Company to
defer payment and distribution of Deferred Compensation to a Participant made
pursuant to the terms and provisions of the Plan, that shall include the
Participant's Election of the time of payment and the Company's Election of the
form of payment.
 
“Election Date” shall mean the date of the Election by the Participant and the
Company to defer compensation under the Plan for an eligible Employee who is a
Part A Participant or a Part B Participant, that is made or deemed made pursuant
to the terms of the Plan.
 
“Employee” shall mean any person who is in the regular full-time employment of
the Company or is on authorized leave of absence therefrom, as determined by the
personnel rules and practices of the Company.  The term does not include persons
who are retained by the Company solely as consultants or under contract.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
“Excess Retirement Benefit” shall mean an amount equal to the difference between
(i) the Retirement Plan Benefit to which the Part A Participant would be
entitled under the Retirement Plan if such Retirement Plan Benefit was computed
without the restrictions or limitations imposed by Sections 401(a)(17) and
415(b) of the Code as now or hereafter in effect, less (ii) the amount of
Retirement Plan Benefit payable to the Part A Participant under the Retirement
Plan.
 
“Final Average Earnings” shall mean the average of the highest thirty-six (36)
consecutive months Compensation during the last sixty (60) month period of an
Employee’s employment with the Company.
 
“Fixed Schedule” shall mean the distribution or payment of compensation deferred
under the Plan in a fixed schedule of distributions or payments that are
determined and fixed at the time the deferral of such Compensation is first
elected by the Participant.
 

 
- 24 -

--------------------------------------------------------------------------------

 

“Initial Participation Date” shall mean the date an Employee or Officer first
becomes a Part A Participant and/or Part B Participant in the Plan.
 
”Normal Specified Distribution Date” shall mean as to a Part A Participant or
Part B Participant, the first day of the calendar month next following or
coincident with the later of the date the Participant has elected in his/her
Election the Specified Time of payment and distribution of compensation deferred
under the Plan which shall be either (1) the later of (a) a Specified Date, or
(b) the date such Part A Participant (i) attains age fifty (50), (ii) completes
five (5) years of service with the Company, and (iii) has a Separation from
Service with the Company; or (2) the date such Part A Participant (a) attains
age fifty (50), (b) completes five (5) years of service with the Company, and
(c) has a Separation from Service with the Company.
 
“Officer” shall mean a person who is an elected officer of the Company.
 
“Part A Participant” shall mean an Employee who is selected and elects to
participate in Part A of the Plan in accordance with the provisions of Article
II of Part A of the Plan.
 
“Part B Participant” shall mean an Employee who is selected and elects to
participate in Part B of the Plan in accordance with the provisions of Article
II of Part B of the Plan.
 
“Performance-Based Compensation” shall mean Compensation that is conditioned
upon or subject to meeting certain requirements similar to those under Code
Section 162(m), as more particularly provided for in Treasury Regulations issued
under Code Section 409A.
 
“Plan Agreement” shall mean a form of written agreement which is entered into by
and between the Company and an Employee selected to become a Participant as a
condition to participation in the Plan as provided in Sections 2.2 and 2.4 of
Article II of Part B of the Plan.
 
“Plan” shall mean this ONEOK, Inc. 2005 Supplemental Executive Retirement Plan
as embodied herein and as amended from time to time.
 
“Prior Frozen SERP” shall mean the separate preexisting ONEOK, Inc. Supplemental
Executive Retirement Plan, terminated and frozen by the Board of Directors
effective December 31, 2004.
 
“Rabbi Trust” shall mean the trust created to hold assets which will be used to
pay the benefits provided hereunder, as provided in Section 5.4 of Article V of
this Part C of the Plan.
 
“Retirement” and “Retire” shall mean when Participant attains age fifty (50),
completes five (5) years of service with the Company, and has a Separation from
Service from the Company other than Separation from Service as a result of death
of the Employee, irrespective of whether or not the Employee is considered to
have retired
 

 
- 25 -

--------------------------------------------------------------------------------

 

under the Retirement Plan or for any other purpose at the time of  his/her
termination of employment with the Company.
 
 “Retirement Plan” shall mean the Retirement Plan for Employees of ONEOK, Inc.
and Subsidiaries.
 
“Retirement Plan Benefit” shall mean the benefit or benefits to which a Part A
and/or Part B Participant is entitled under the Retirement Plan.
 
“Retirement Plan Benefit Commencement Date” means the date a Participant
commences receiving payments of his/her Retirement Benefits under the Retirement
Plan.
 
“Separation from Service” shall mean the termination of a Participant’s
employment with the Company.
 
 “Service” shall mean employment of a Participant by the Company as a regular
full-time employee.
 
“Short-Term Incentive Cash Compensation” shall mean any payment by the Company
under the ONEOK, Inc. Annual Employee Incentive Plan or the ONEOK, Inc. Annual
Officer Incentive Plan.
 
“Specified Date” means a specific future date in a calendar year.
 
“Specified Employee” shall mean an Employee who, as of the date of the
Employee's separation from service, is a key employee of the Company if any
stock of the Company is then publicly traded on an established securities market
or otherwise; and for purposes of this definition, an Employee is a key employee
if the Employee meets the requirements of Code Section 416(i)(1)(A)(i), (ii), or
(iii) (applied in accordance with the regulations thereunder and disregarding
section 416(i)(5)) at any time during the 12-month period ending on a Specified
Employee Identification Date. If an Employee is a key employee as of a Specified
Employee Identification Date, the Employee shall be treated as a key employee
for purposes of the Plan for the entire 12-month period beginning on the
Specified Employee Effective Date. For purposes of identifying a Specified
Employee by applying the requirements of section 416(i)(1)(A)(i), (ii), and
(iii), the definition of compensation under §1.415(c)-2(a) shall be used,
applied as if the Company were not using any safe harbor provided in
§1.415(c)-2(d), were not using any of the elective special timing rules provided
in §1.415(c)-2(e), and were not using any of the elective special rules provided
in §1.415(c)-2(g).
 
“Specified Employee Catch-Up Payment” shall mean a lump sum payment equal to all
regularly scheduled Excess Retirement Benefit and/or Supplemental Retirement
Benefit monthly payments to which a Part A Participant or Part B Participant is
entitled to under the Plan but which are not paid on and after the commencement
of payment of his/her Retirement Plan Benefit because of a Key Employee Required
Deferral Period.
 

 
- 26 -

--------------------------------------------------------------------------------

 

“Specified Employee Effective Date” means the first day of the fourth month
following the Specified Employee Identification Date.
 
“Specified Employee Identification Date” means December 31.
 
“Specified Employee Required Deferral Period” shall mean the deferral of payment
and distribution of an Excess Retirement Benefit or a Supplemental Retirement
Benefit with respect to a Part A Participant or Part B Participant,
respectively, until a date which is six (6) months after the date of the
Separation from Service of such Participant.
 
In the case of any Participant who is a Specified Employee as of the date of a
Separation from Service, distribution and payments of any Deferred Compensation
may not be made before the date that is six (6) months after the date of
Separation from Service (or, if earlier than the end of the six-month period,
the date of death of the Specified Employee). For this purpose, a Participant
who is not a Specified Employee as of the date of a Separation from Service will
not be treated as subject to this requirement even if the Participant would have
become a Specified Employee if the Participant had continued to provide services
through the next Specified Employee Effective Date; and a Participant who is
treated as a Specified Employee as of the date of a Separation from Service will
be subject to this requirement even if the Participant would not have been
treated as a Specified Employee after the next Specified Employee Effective Date
had the Specified Employee continued in employment with the Corporation through
the next Specified Employee Effective Date. The required delay in payment is met
if payments to which a Specified Employee would otherwise be entitled during the
first six (6) months following the date of Separation from Service are
accumulated and paid on the first day of the seventh month following the date of
Separation from Service, or if each payment to which a Specified Employee is
otherwise entitled upon a Separation from Service is delayed by six (6) months.
The Committee shall have and retain discretion to choose which method will be
implemented, provided that no direct or indirect election as to the method may
be provided to the Participant. For an affected Specified Employee, a date upon
which the Committee or the Corporation designates that the payment will be made
after the six-month delay is treated as a fixed payment date for purposes of the
other requirements of the Plan once the Separation from Service has occurred.
 
“Specified Time” shall mean a specified date at which Deferred Compensation
deferred by or for a Participant pursuant to the Plan is required to be
distributed or paid and which is specified at the time the Election of deferral
of such Deferred Compensation.
 
“Subsequent Election” shall mean an irrevocable written election made by a
Participant to change the time of distribution or payment of Deferred
Compensation deferred under the Plan that is made at any time after the initial
Election with respect to such Deferred Compensation, or after a prior Subsequent
Election.  Provided, that a change in a form of payment before a life annuity
payment has been made under the Plan, from one type of life annuity to another
type of life annuity with the same scheduled date of the first annuity payment
shall not be considered as a change in the time and form of
 

 
- 27 -

--------------------------------------------------------------------------------

 

payment constituting a Subsequent Election if the annuities are actuarially
equivalent, and such change is allowed as contemplated in Treasury Regulations
§1.409A-2(b)(ii).
 
A Subsequent Election may be made and effective under the Plan only if the
following conditions are met:
 
(i) Such Subsequent Election shall not take effect until at least twelve (12)
months after the date on which it is made in order for it to be considered
valid;
 
(ii) Except in the case of an election permitted under Section 409A and the
Treasury Regulations §1.409A-3(a)(2) (payment on account of disability), §
1.409A-3(a)(3) (payment on account of death), or §1.409A-3(a)(6) (payment on
account of the occurrence of an unforeseeable emergency), the payment with
respect to which such Subsequent Election shall be deferred for a period of not
less than five (5) years from the date such payment would otherwise have been
paid (or in the case of a life annuity or installment payments treated as a
single payment, five (5) years from the date the first amount was scheduled to
be paid); and
 
(iii) Any Subsequent Election related to a payment described in Treasury
Regulations §1.409A-3(a)(4) (payment at a specified time or pursuant to a fixed
schedule) shall be made not less than twelve (12) months before the date the
payment is scheduled to be paid (or in the case of a life annuity or installment
payments treated as a single payment, twelve (12) months before the date the
first amount was scheduled to be paid)..
 
“Subsequent Election Distribution Date” shall mean with respect to a Part A
Participant or Part B Participant, the first day of the calendar month next
following or coincident with the first date on or after Subsequent Election
Specified Time on which the Participant (i) has a Separation from Service with
the Company, (ii) has attained age fifty (50), and (iii) has completed five (5)
years of service with the Company.
 
"Subsequent Election Specified Time" shall mean a specified fixed date in a
calendar year that must be specified in writing by the Participant in a
Subsequent Election that is not less than five (5) years from the date payment
would otherwise have been made to the Participant. The written specification of
the then applicable Specified Time or Subsequent Election Specified Time shall
in all cases specify and fix a Subsequent Election Specified Time that is not
less than five (5) years from the then applicable  Specified Time or Subsequent
Election Specified Time,  as the case may be, that has been elected and is in
effect under the Plan.
 
 “Supplemental Retirement Benefit” shall mean the supplemental retirement
benefit to be paid to a Part B Participant pursuant to Article III and other
applicable provisions of Part B of the Plan.
 

 
- 28 -

--------------------------------------------------------------------------------

 

 “Unforeseeable Emergency” shall mean a severe financial hardship to the
Participant resulting from illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code Section 152(a)) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary circumstances arising as a result of events beyond the
control of the Participant, and it is intended and directed with respect to any
such Unforeseeable Emergency that any amounts distributed under the Plan by
reason thereof shall not exceed the amounts necessary to satisfy such emergency
plus amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Participant’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship.
 
“Years of Service” shall include each full year, but not any portion of a year,
during which the Participant has been employed by the Company or any division or
subsidiary thereof.
 
2.2 Construction.  The singular when used herein may include the plural unless
the context clearly indicates to the contrary.  The words “hereof”, “herein”,
“hereunder”, and other similar compounds of the word “here” shall mean and refer
to the entire Plan and not to any particular provision or section.  Whenever the
words “Article” or “Section” are used in the Plan, or a cross reference to an
“Article” or “Section” is made, the Article or Section referred to shall be an
Article or Section of the same Part of the Plan unless otherwise specified.
 
2.3 Plan Purpose. The Plan is intended to be an unfunded deferred compensation,
excess and supplemental retirement benefit plan established and maintained for a
select group of management and highly compensated employees of the Company
within the meaning of Sections 201(2) and (7), 301(a)(3), (9) and 401(a)(1) of
ERISA, as provided under the respective provisions of Part A and Part B of the
Plan, and the Company intends that any Participant or Beneficiary shall have the
status of an unsecured creditor as to the Plan or any trust, fund or other
arrangement established under or with respect to the Plan, and the Plan shall be
construed, interpreted and administered in accordance with such intended
purpose.
ARTICLE III.                                
COMMITTEE
 
3.1 Appointment of Committee. The general administration of the Plan, including
all provisions of Part A and Part B of the Plan, and any Plan Agreements
executed hereunder, as well as construction and interpretation thereof, shall be
vested in the Committee, the number and members of which shall be designated and
appointed from time to time by, and shall serve at the pleasure of, the Board of
Directors.  Any such member of the Committee may resign by notice in writing
filed with the Board of Directors.  Vacancies shall be filled promptly by the
Board of Directors.
 
3.2 Committee Officials. The Board of Directors may designate one of the members
of the Committee as Chairman and may appoint a secretary who need not be a
member of the Committee.  The secretary shall keep minutes of the Committee’s
proceedings and all data,
 

 
- 29 -

--------------------------------------------------------------------------------

 

records, and documents relating to the Committee’s administration of the Plan
and any Plan Agreements executed hereunder. The Committee may appoint from its
number such subcommittees with such powers as the Committee shall
determine.  The Committee may authorize one or more of its members, or any other
person as agent of the Committee to execute or deliver any instrument, make any
payment on behalf of the Committee, or otherwise act for and on behalf of the
Committee with respect to the Plan.
 
3.3 Committee Action. All resolutions or other actions taken by the Committee
shall be by the vote of a majority of those present at a meeting at which a
majority of the members are present, or in writing by all the members at the
time in office if they act without a meeting.
 
3.4 Committee Rules and Powers. Subject to the provisions of the Plan, the
Committee may from time to time establish rules, forms, and procedures for the
administration of the Plan, including Plan Agreements. Except as herein
otherwise expressly provided, the Committee shall have the exclusive right to
interpret the Plan and any Plan Agreements, and to decide any and all matters
arising thereunder or in connection with the administration of the Plan and any
Plan Agreements, and it shall endeavor to act, whether by general rules or by
particular decisions, so as not to discriminate in favor of or against any
person. The Committee shall have the exclusive right to determine if a
Participant has become Disabled with respect to a Participant (consistent with
the Plan’s definition of the term), such determinations to be made on the basis
of such medical and/or other evidence that the Committee, in its sole and
absolute discretion, may require.  Such decisions, actions, and records of the
Committee shall be conclusive and binding upon the Company, the Participants,
and all persons having or claiming to have rights or interests in or under the
Plan.
 
3.5 Reliance on Certificates, etc.  The members of the Committee and the
Officers and Directors of the Company shall be entitled to rely on all
certificates and reports made by any duly appointed accountants, and on all
opinions given by any duly appointed legal counsel.  Such legal counsel may be
counsel for the Company.
 
3.6 Liability of Committee.  No member of the Committee shall be liable for any
act or omission of any other member of the Committee, or for any act or omission
on his part, excepting only his own willful misconduct. The Company shall
indemnify and save harmless each member of the Committee against any and all
expenses and liabilities arising out of membership on the Committee, excepting
only expenses and liabilities arising out of a Committee member’s own willful
misconduct. Expenses against which a member of the Committee shall be
indemnified hereunder shall include, without limitation, the amount of any
settlement or judgment, costs, counsel fees, and related charges reasonably
incurred in connection with a claim asserted, or a proceeding brought, or
settlement thereof.  The foregoing right of indemnification shall be in addition
to any other rights to which any such member may be entitled.
 
3.7 Determination of Benefits. In addition to the powers hereinabove specified,
the Committee shall have the power to compute and certify, under the Plan and/or
any Plan Agreement, the amount and kind of benefits from time to time payable to
Participants and their Beneficiaries, and to authorize all disbursements for
such purposes.
 

 
- 30 -

--------------------------------------------------------------------------------

 

3.8 Information to Committee. To enable the Committee to perform its functions,
the Company shall supply full and timely information to the Committee on all
matters relating to the compensation of all Participants, their retirement,
death, or other cause for termination of employment, and such other pertinent
facts as the Committee may require.
 
ARTICLE IV.
 
ADOPTION OF PLAN BY SUBSIDIARY,

 
AFFILIATED OR ASSOCIATED COMPANIES

 
Any corporation which is a subsidiary of the Company may, with the approval of
the Board of Directors, adopt the Plan and thereby come within the definition of
Company in Article I of Part C of the Plan.
 
ARTICLE V.                                
SOURCE OF BENEFITS
 
5.1 Benefits Payable. Excess Retirement Benefits and Supplemental Retirement
Benefits payable hereunder shall be paid exclusively from the general assets of
the Company or the Rabbi Trust to be established pursuant to Section 5.4 of this
Article V; provided, that no person entitled to payment hereunder shall have any
claim, right, security interest, or other interest in any fund, trust, account,
insurance contract, or asset of the Company which may be looked to for such
payment.  The Company’s liability for the payment of benefits hereunder shall be
evidenced only by the Plan and each Plan Agreement entered into between the
Company and a Participant.
 
5.2 Investments to Facilitate Payment of Benefits. Although the Company is not
obligated to invest in any specific asset or fund, or purchase any insurance
contract, in order to provide the means for the payment of any Excess Retirement
Benefits and Supplemental Retirement Benefits under the Plan, the Company may
elect to do so, and, in such event, no Participant shall have any interest
whatever in such asset, fund, or insurance contract.  In the event the Company
elects to purchase or causes to be purchased insurance contracts on the life of
a Participant as a means for making, offsetting, or contributing to any payment,
in full or in part, which may become due and payable by the Company under the
Plan or a Participant’s Plan Agreement, such Participant agrees to cooperate in
the securing of life insurance on his/her life by furnishing such information as
the Company and the insurance carrier may require, including the results and
reports of previous Company and other insurance carrier physical examinations as
may be requested, and taking any other action which may be requested by the
Company and the insurance carrier to obtain such insurance coverage.  If a
Participant does not cooperate in the securing of such life insurance, the
Company shall have no further obligation to such Participant under the Plan.
 
5.3 Ownership of Insurance Contracts. The Company shall be the sole owner of any
insurance contracts acquired on the life of a Participant with all incidents of
ownership therein, including, but not limited to, the right to cash and loan
values, dividends, if any, death benefits, and the right to termination thereof,
and a Participant shall have no interest whatsoever in such contracts, if any,
and shall exercise none of the incidents of ownership thereof.  Provided,
however, the Company may assign any such insurance contracts to the trustee of
the Rabbi Trust.
 

 
- 31 -

--------------------------------------------------------------------------------

 

5.4   Trust for Payment of Benefits. The Company shall create or utilize a Rabbi
Trust for the purpose of facilitating any retirement benefits payable
hereunder.  Such trust will be funded to provide the applicable vested Excess
Retirement Benefits and Supplemental Retirement Benefits payable under the Plan
upon the occurrence of any of the following events:
 
a)           At the Retirement of, and commencement of payment of an Excess
Retirement Benefit or a Supplemental Retirement Benefit to a Plan Participant;
 
b)           Upon a decision by the Committee, or by the Board of Directors; or
 
c)           Upon a Change in Ownership or Control.
 
Such funding may be in the form of single premium annuities, or an amount
sufficient for the trustee to purchase single premium annuities, or life
insurance policies or contracts insuring the lives of Participants, as the case
may be, from qualified and financially sound insurance companies, and such other
forms or types of investments the Company may select from time to time to
provide the applicable vested Excess Retirement Benefits and Supplemental
Retirement Benefits payable under the Plan and Plan Agreements.  Such funding
and the purchase of insurance, if any, will not relieve the Company of its
obligations to pay or cause to be paid the benefits hereunder.
 
The Rabbi Trust may be maintained and administered to also provide for the
funding of payment of amounts payable to participants in other deferred
compensation and benefit plans of the Company.  The funding, investments and
administration of the Rabbi Trust in connection with such other separate plan or
plans shall be separately administered and accounted for as determined to be
necessary and appropriate by the Company and trustee pursuant to the terms of
the Rabbi Trust.  It shall be permissible for the trustee to invest funds of the
Rabbi Trust in one or more forms of investment that is common to plans being
funded thereunder.
 
The Rabbi Trust shall be a grantor trust of which the Company is the grantor
within the meaning of the Code.  The principal of the Rabbi Trust held and
administered for providing payments under this Plan, or any share thereof so
held and administered, and any earnings thereon, shall be held separate and
apart from other funds of the Company and shall be used exclusively for the uses
and purposes of Part A Participants and/or Part B Participants in the Plan and
general creditors of the Company as specified herein below and in the trust
instrument.  Part A Participants and Part B Participants in the Plan and their
Beneficiaries shall have no preferred claim on, or any beneficial ownership in
any assets of the Rabbi Trust; and any rights created under the Plan or any Plan
Agreements, and the Rabbi Trust are to be made unsecured contractual rights of
Part A Participants and Part B Participants (and their Beneficiaries, if
applicable) against the Company; and assets held by the Rabbi Trust will be
subject to the claims of the Company’s general creditors under federal and state
law in the event of insolvency of the Company.
 
ARTICLE VI.                                
TERMINATION OF EMPLOYMENT
 
Neither the Plan nor any Plan Agreement with a Participant hereunder, either
singly or collectively, in any way obligate the Company, or any subsidiary of
the Company, to continue
 

 
- 32 -

--------------------------------------------------------------------------------

 

the employment of a Part A Participant or a Part B Participant with the Company,
or any subsidiary of the Company, nor does either limit the right of the Company
or any subsidiary of the Company at any time and for any reason to terminate
such Part A Participant’s or Part B Participant’s employment.  Termination of a
Part A Participant’s or Part B Participant’s employment with the Company, or any
subsidiary of the Company, for any reason, whether by action of the Company,
subsidiary, or such a Part A Participant or Part B Participant, shall
immediately terminate such Participant’s participation in the Plan and any such
Participant’s Plan Agreement, and all further obligations of either party
thereunder, except as may be provided in Article VIII of this Part C, and the
Participant’s Plan Agreement.  In no event shall the Plan or a Plan Agreement,
either singly or collectively, by their terms or implications constitute an
employment contract of any nature whatsoever between the Company, or any
subsidiary, and a Part A Participant or Part B Participant.
 
ARTICLE VII.                                
TERMINATION OF PARTICIPATION
 
A Part A Participant and a Part B Participant reserves the right to terminate
participation in the Plan and any such Participant’s Plan Agreement at any time
by giving the Company written notice of such termination not less than 30 days
(i) prior to the anniversary date of any contract or contracts of insurance on
the life of such Part A Participant or Part B Participant which may be in force
and utilized by the Company in connection with the Plan, or (ii) prior to the
date a Part A Participant or Part B Participant selects for termination if no
insurance contract is in effect.
 
ARTICLE VIII.                                           
TERMINATION, AMENDMENT, MODIFICATION,
OR SUPPLEMENT OF THE PLAN
 
8.1   Amendment or Termination. Subject to Section 8.2, below, the Company
reserves the right to amend, modify, supplement, or terminate the Plan, wholly
or partially, from time to time, and at any time.  The Company likewise reserves
the right to amend, modify, or supplement any written instrument made or
delivered with respect to the administration of the Plan, or any Plan Agreement,
wholly or partially, from time to time.  Such right to amend, modify,
supplement, or terminate the Plan or any Plan Agreement, as the case may be,
shall be exercised for the Company by the Board of Directors; provided, that the
Committee shall also be authorized to amend or modify the terms and provisions
of the Plan, or such a written instrument or Plan Agreement, except that any
amendment or modification of the Plan or Plan Agreement that changes the form or
amount of any payment or benefit provided for under the Plan shall be made only
by action of the Board of Directors; provided, further, in the event of a Change
in Ownership or Control of the Company, for a period of two (2) years after the
date of such Change of Ownership or Control the surviving corporation may
terminate or amend the Plan only by substitution by such corporation of another
plan or program, or by amendments to the Plan, which provide benefits no less
favorable to the Part A Participants or Part B Participants of this Plan; and
upon the expiration of such two (2) year period such surviving corporation may
thereafter terminate or amend the Plan or any such substituted plan subject in
any case to Section 8.2, below.
 

 
- 33 -

--------------------------------------------------------------------------------

 

8.2   Rights and Obligations Upon Amendment, Termination.  The following terms
and conditions shall govern the rights and obligations of a Part A Participant
or Part B Participant and the Company (including any surviving corporation in
event of a Change of Ownership or Control), respectively, with respect to the
amendment or termination of the Plan.
 
A. Notwithstanding anything to the contrary expressed or provided in the Plan or
any Plan Agreement of a Part A Participant or Part B Participant, no amendment,
modification or termination of the Plan, shall decrease a Part A Participant’s
or Part B Participant’s accrued Excess Retirement Benefit or Supplemental
Retirement Benefit, as applicable.  For purposes of this Paragraph A., a Plan
amendment which has the effect of decreasing a Part A Participant’s or Part B
Participant’s accrued Excess Retirement Benefit or Supplemental Retirement
Benefit, as the case may be, or eliminating any optional form of payment of a
Participant’s accrued Excess Retirement Benefit or Supplemental Retirement
Benefit, with respect to benefits attributable to service before the amendment
shall be treated as reducing an accrued Excess Retirement Benefit or
Supplemental Retirement Benefit. If a vesting schedule under the Plan or any
Plan Agreement is amended, a Part A Participant’s and Part B Participant’s
non-forfeitable percentage, determined as of the later of the date such
amendment is adopted or the date it becomes effective, will not be less than the
percentage computed under Part A and Part B of the Plan and Plan Agreements, as
applicable, without regard to such amendment.
 
B. Except as provided in paragraph A of this Section 8.2, upon the termination
of the Plan by the Board of Directors, or a termination of the Plan Agreement of
a Participant, in accordance with the provisions for such termination, neither
the Plan nor the Plan Agreement shall be of any further force or effect, and no
party shall have any further obligation under either the Plan or any Plan
Agreement so terminated, except as provided in the Plan or Plan Agreement with
respect to accrued benefits at the time of such termination or as elsewhere
provided in the Plan.
 
C. For purposes of paragraphs A and B of this Section 8.2, the term “Plan” shall
also mean and include any substituted plan that may be established in event of a
Change of Ownership or Control as described in Section 8.1, above, and the terms
“Excess Retirement Benefit” and “Supplemental Retirement Benefit” shall also
mean and include any benefit provided for under such a substituted plan.
 
ARTICLE IX.                                
TREATMENT OF BENEFITS
 
The Excess Retirement Benefit provided for a Part A Participant and the
Supplemental Retirement Benefit provided for a Part B Participant under the Plan
and/or under any Plan Agreement are in addition to any other benefits available
to such Participant under any other Plan, plan or agreement of the Company for
its Employees and the Participants, and, except as may be otherwise expressly
provided for, the Plan and Plan Agreements entered into hereunder shall
supplement and shall not supersede, modify, or amend any other Plan, plan or
agreement of the Company.  The Excess Retirement Benefits and Supplemental
Retirement Benefits under the Plan and/or Plan Agreements entered into hereunder
shall not be considered compensation for
 

 
- 34 -

--------------------------------------------------------------------------------

 

the purpose of computing contributions or benefits under any plan maintained by
the Company, or any of its subsidiaries, which is qualified under Section 401(a)
of the Code.
 
ARTICLE X.                                
RESTRICTIONS ON ALIENATION OF BENEFITS
 
No Excess Retirement Benefit or Supplemental Retirement Benefit under the Plan
or a Plan Agreement shall be subject to anticipation, alienation, sale,
assignment, pledge, encumbrance, or charge, and any attempt to anticipate,
alienate, sell, assign, pledge, encumber, or charge the same shall be void.  No
Excess Retirement Benefit and Supplemental Retirement Benefit under the Plan or
under any Plan Agreement shall in any manner be liable for or subject to the
debts, contracts, liabilities, or torts of the person entitled to such
thereto.  If any Part A Participant or Part B Participant under the Plan or a
Plan Agreement should become bankrupt or attempt to anticipate, alienate, sell,
assign, pledge, encumber, or charge any right to a benefit under the Plan or
under any Plan Agreement, then such right or benefit shall, in the discretion of
the Committee, cease, and in such event, the Committee may, but shall have no
duty to hold or apply the same or any part thereof for the benefit of such Part
A Participant or Part B Participant, or his/her Beneficiary, in such portion as
the Committee, in its sole and absolute discretion, may deem proper.
 
ARTICLE XI.                                
MISCELLANEOUS
 
11.1   Deferral of Compensation Requirements. The following requirements stated
in this Section 11.1 shall apply to the Plan, to all Elections or Subsequent
Elections made by Participants under the Plan, and to all distributions and
payments made pursuant to the Plan.
 
A. Any Compensation deferred under the Plan shall not be distributed earlier
than:
 
(i) Separation from Service of the Participant,
 
(ii) the date the Participant becomes Disabled,
 
(iii) death of the Participant,
 
(iv) a Specified Time (or pursuant to a Fixed Schedule) specified under the Plan
at the date of deferral of such Compensation,
 
(v) a Change in Ownership or Control, or
 
(vi) the occurrence of an Unforeseeable Emergency.
 
B. Notwithstanding the foregoing, in the case of a Participant who is a
Specified Employee, no distribution shall be made before the date which is six
(6) months after the date of the Participant’s Separation from Service, or, if
earlier, the date of death of such Participant.
 

 
- 35 -

--------------------------------------------------------------------------------

 

C. No acceleration of the time or schedule of any distribution or payment under
the Plan shall be permitted or allowed, except to the extent provided in
Treasury Regulations issued under Code Section 409A.
 
If the Plan, or the Committee acting pursuant to the Plan, permits under any
Subsequent Election by a Participant a delay in a payment or a change in the
form of payment of Compensation deferred under the Plan, such Subsequent
Election shall not take effect until at least twelve (12) months after the date
on which it is made.  In the case of a Subsequent Election related to a payment
to be made upon Separation from Service of a Participant, at a Specified Time or
pursuant to a Fixed Schedule, or upon a Change in Ownership or Control, the
first payment with respect to which such Subsequent Election is made shall be
deferred for a period of not less than five (5) years from the date such payment
would otherwise have been made; and any such Subsequent Election related to a
payment at a Specified Time or pursuant to a Fixed Schedule may not be made less
than twelve (12) months prior to the date of the first scheduled payment to
which it relates.
 
11.2   Execution of Receipts and Releases.  Any payment to a Participant, a
Participant’s legal representative, or Beneficiary in accordance with the
provisions of the Plan or any Plan Agreement executed hereunder shall, to the
extent thereof, be in full satisfaction of all claims hereunder against the
Company.  The Company may require such Participant, legal representative, or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release therefore in such form as it may determine.
 
11.3   No Guarantee of Interests.  Neither the Committee nor any of its members
guarantees the payment of any amounts which may be or becomes due to any person
or entity under the Plan or any Plan Agreement executed hereunder.  The
liability of the Company to make any payment under the Plan or any Plan
Agreement executed hereunder is limited to the then available assets of the
Company and the Rabbi Trust established under Section 5.4 of this Part C.
 
11.4   Company Records.  Records of the Company as to a Participant’s
employment, termination of employment and the reason therefore, reemployment,
authorized leaves of absence, and compensation shall be conclusive on all
persons and entities, unless determined to be incorrect.
 
11.5   Evidence.  Evidence required of anyone under the Plan and any Plan
Agreement executed hereunder may be by certificate, affidavit, document, or
other information which the person or entity acting on it considers pertinent
and reliable, and signed, made, or presented by the proper party or parties.
 
11.6   Notice. Any notice which shall be or may be given under the Plan or a
Plan Agreement executed hereunder shall be in writing and shall be mailed by
United States mail, postage prepaid.  If notice is to be given to the Company,
such notice shall be addressed to the Company at:
 
100 West Fifth Street
 
Tulsa, Oklahoma 74103
 

 
- 36 -

--------------------------------------------------------------------------------

 

and marked to the attention of the Secretary, Executive Compensation Committee;
or, if notice to a Participant, addressed to the address shown on such
Participant’s most recent employment file with the Company.
 
11.7   Change of Address.  Any party may, from time to time, change the address
to which notices shall be mailed by giving written notice of such new address.
 
11.8   Effect of Provisions.  The provisions of the Plan and of any Plan
Agreement executed hereunder shall be binding upon the Company and its
successors and assigns, and upon a Participant, the Participant’s Beneficiary,
assigns, heirs, executors, and administrators.
 
11.9   Headings.  The titles and headings of Articles and Sections are included
for convenience of reference only and are not to be considered in the
construction of the provisions hereof or any Plan Agreement executed hereunder.
 
11.10         Governing Law.  All questions arising with respect to the Plan and
any Plan Agreement executed hereunder shall be determined by reference to the
laws of the State of Oklahoma in effect at the time of their adopting and
execution, respectively.
 
11.11         Effective Date.  Except to the extent explicitly stated otherwise
herein, the terms and provisions of this amended and restated Plan shall be
effective December 18, 2008.
 
 
ONEOK, Inc.
 
                                    By:                                                                      
 
____________________
 



 
- 37 -

--------------------------------------------------------------------------------

 

APPENDIX I
 
ONEOK, Inc. 2005 Supplemental Executive Retirement Plan


DESIGNATION AND ELECTION OF AND FOR  PARTICIPANT AND PARTICIPATION AGREEMENT


(PLEASE PRINT OR TYPE) Mail to: ONEOK, Inc., Attn: David Roth, Mail Drop 18-48,
P.O. Box 871, Tulsa, OK 74102


PARTICIPANT INFORMATION


Name: ___________________            Employee No._______________________


SERP Part A & B Participant Commencement Date ____________________


Marital Status at Part A & B Participant Commencement Date _________________


PART I - DETERMINATION OF ELIGIBILITY AND DESIGNATION AND SELECTION OF EMPLOYEE
TO BE PARTICIPANT


__________________________(“Participant”) is hereby determined to be in a select
group of management or highly compensated employees of the Company, who is
eligible to become and is selected to be as a Participant in the ONEOK, Inc.
2005 Supplemental Executive Retirement Plan (Plan), effective _____________,
200___.


___________________________ is hereby designated to be a Part A Participant in
the Plan.
___________________________ is hereby designated to be a Part B Participant in
the Plan.


This determination and selection is made pursuant to Sections 2.1 and 2.2 of
Article II, Part A of the Plan and Sections 2.1 and 2.2 of Article II of Part B
of the Plan.


Except as otherwise provided in this instrument and the Plan with respect to the
Participant's election of a Specified Time for his/her Normal Specified
Distribution Date, the time and form of payment shall be elected and determined
under the Plan and by the Company as confirmed by this instrument.


Pursuant to Section 2.4 of Article II, Part A of the Plan, Participant, as a
designated Part A Participant in the Plan is determined to be entitled to and
shall be paid an Excess Retirement Benefit at his/her Normal Specified Time of
Distribution, as provided for under the Plan. Pursuant to Section 2.4 of Article
II, Part B of the Plan, Participant, as a designated Part B Participant in the
Plan is determined to be entitled to and shall be paid a Supplemental Retirement
Benefit at his/her Normal Specified Time of Distribution, as provided for under
the Plan.


The time and form of payment designated by or for the Participant shall be
effective on the date of this instrument and shall be as provided for in Article
III of Part A of the Plan for the Excess

 
- 38 -

--------------------------------------------------------------------------------

 

Retirement Benefit, and as provided for in Article III of Part B of the Plan for
the Supplemental Retirement Benefit.


This determination and deferral of compensation under the Plan shall apply with
respect to compensation to the deferred by or to the selected Participant on and
after the date of this instrument.


Date:                      ______________________              ____________________________
                                John W. Gibson
                                                                 Chief Executive
Officer
ONEOK, Inc.






PART II - ELECTION AND PARTICIPATION AGREEMENT


SECTION 1: BACKGROUND AND INSTRUCTIONS


Time of Payment of SERP Benefit


The ONEOK, Inc. 2005 Supplement Executive Retirement Plan (“SERP" or the
“Plan”), as amended,  provides that the Excess Retirement Benefit that you
accrue as a Part A Participant and Supplemental Retirement Benefit that you
accrue as a Part B Participant will be paid and distributed to you at your
Normal Specified Distribution Date. 


Your Normal Specified Distribution Date is the later of (1) the Specified Time
(specified calendar date) you elect to receive payment and distribution of the
Excess Retirement Benefit and Supplemental Retirement Benefit, or  (2) the date
you (i) have attained age 50, (ii) completed 5 years of service with the
Company, and (iii) separated from service with the Company.


For example, if at the Specified Time that you elect for payment and
distribution of your Excess Retirement Benefit and Supplemental Retirement
Benefit you are still employed by the Company, your Excess Retirement Benefit
and Supplemental Retirement Benefit will not be paid and distributed to you at
that Specified Time, and instead will be paid and distributed to you when you
subsequently separate from service with the Company.


Similarly, if the Specified Time you elect is later than the date you separate
from service with the Company, your Excess Retirement Benefit and Supplemental
Retirement Benefit will be paid and distributed to you at the Specified Time you
elect.


You may elect a time of payment that is the date you have (i) attained age 50,
(ii) completed 5 years of service with the Company, and (iii) separated from
service with the Company, and not otherwise elect a specific other date of
payment in your election.



 
- 39 -

--------------------------------------------------------------------------------

 

Time of Election of Specific Date (Time of Payment) as Your Normal Specified
Distribution Date


Election of Specified Time (Time of Payment) of Excess Retirement Benefit and
Supplemental Retirement  Benefit


You must make an irrevocable election of the Specified Time you want to be your
Normal Specified Distribution Date within thirty (30) days after the date you
are designated and selected to be a Part A Participant or Part B Participant in
the SERP.


Subsequent Election


The SERP provides that as a Part A Participant and Part B Participant you may
make a Subsequent Election to change the Normal Specified Distribution Date you
initially elect to a Subsequent Election Distribution Date. The Subsequent
Election is made as to the Specified Time you initially elected, or any
Subsequent Election Specified Time you have previously elected under the Plan.


A Subsequent Election to change the Specified Time of payment of an Excess
Retirement Benefit and Supplemental Retirement Benefit is subject to several
special requirements that limit its effect and use.


A Subsequent Election cannot take effect until at least twelve (12) months after
the date it is made, the payment of the Excess Retirement Benefit and
Supplemental Retirement Benefit must be deferred for a period of not less than
five (5) years from the date payment would otherwise have been paid, and the
Subsequent Election cannot be made less than twelve (12) months before the
payment of the Excess Retirement Benefit and Supplemental Retirement Benefit  is
to be paid.


Because of these special restrictions and limitations, you should review your
initially elected Normal Specified Distribution Date periodically and carefully
consider it and any possible Subsequent Election to change the Specified Time
you initially elect in this instrument.


You may obtain information about making a Subsequent Election from the Company
Employee Benefits department.


Form of Payment of SERP Benefit


The SERP provides that if you are married at the time you commence participation
as a Part A Participant and Part B Participant, your Excess Retirement Benefit
and Supplemental Retirement Benefit will be paid to you in the form of a 50%
joint and survivor annuity.


If you are unmarried at the time you commence participation as a Part A
Participant and Part B Participant, your Excess Retirement Benefit and
Supplemental Retirement Benefit will be paid to you in the form of a single
(straight) life annuity.

 
- 40 -

--------------------------------------------------------------------------------

 

As a Part A Participant  and Part B Participant, you may elect to change the
form of payment of your Excess Retirement Benefit and Supplemental Retirement
Benefit to any actuarially equivalent annuity form of payment that is provided
for under the Retirement Plan for Employees of ONEOK, Inc. and Subsidiaries if
you make that change election prior to commencement of payment of your Excess
Retirement Benefit and Supplemental Retirement Benefit. A change only in such
allowed annuity forms of payment is not considered a Subsequent Election subject
to the special rules and limitations described above for Subsequent Elections.


SECTION 2: PART A PARTICIPANT ELECTION OF NORMAL SPECIFIED DISTRIBUTION DATE


I hereby irrevocably elect as the time of payment of my Excess Retirement
Benefit and Supplemental Retirement Benefit:
( Initial and date one space)


_______     _______The later of (1)_____________, or (2) the date I have (i)
attained age fifty (50) , (ii) completed five (5) years of service with the
Company, and (iii) separated from service with the Company.


________    _______The date I have (i) attained age fifty (50), (iii) completed
five (5) years of service with the Company and (iii) separated from service with
the Company.


I understand my election of the Specified Time stated above in this instrument
is irrevocable and shall remain in effect as the time of payment of my Excess
Retirement Benefit and Supplemental Retirement Benefit unless and until I file a
written Subsequent Election as to time of payment in accordance with the terms
of the SERP.


I understand, acknowledge and agree that I elect to participate in the Plan in
accordance with and subject to all terms and provisions of the Plan, and subject
to the terms and provisions of this instrument, which shall be administered,
interpreted and applied as determined by the Company and Committee under such
terms and provisions of the Plan.


Employee’s Signature__________________________ Date_________________


Witness _____________________________________ Date_________________


SECTION 3: ONEOK USE ONLY


Received By___________________________            Date__________________




 


 


 



 
- 41 -

 


 
 
 